Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (“Agreement”) sets forth the terms and conditions
upon which ZaZa Energy Corporation, a Delaware corporation (the “Company”), will
issue an aggregate of 1,500,000 shares (the “Shares”), of the Company’s Common
Stock, par value $0.01 per share (“Common Stock”), to Todd A. Brooks (the
“Purchaser”), for cash at a price of $0.92 per share (the “Purchase Price”).

 

SECTION 1.  Sale and Purchase.  The Purchaser agrees to purchase from the
Company the Shares of Common Stock at the Purchase Price.  As promptly as
reasonably practicable, but in no event later than three business days after the
execution of this Agreement, the Purchaser shall deliver the Purchase Price for
the Shares of Common Stock to the Company by wire transfer.  Subject to and upon
receipt of such payment of the Purchase Price for the Shares of Common Stock,
the Company shall deliver instructions to the Company’s transfer agent to issue
to the Purchaser certificates or other appropriate documentation for the Shares,
duly registered in the name of the Purchaser.

 

SECTION 2.  Representations And Warranties Of The Purchaser.  The Purchaser
represents and warrants to the Company, as of the date hereof and as of the
closing date that:

 

(a)                       The execution, delivery and performance by the
Purchaser of this Agreement, and the consummation of the transactions
contemplated hereby are within the powers of the Purchaser and have been or will
have been duly authorized by all necessary action on the part of the Purchaser,
and that this Agreement constitutes a valid and binding agreement of the
Purchaser, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement or creditors’ rights generally or (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

(b)                       The execution, delivery and performance by the
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby require no order, license, consent, authorization or
approval of, or exemption by, or action by or in respect of, or notice to, or
filing or registration with, any governmental body, agency or official on the
part of the Purchaser.

 

(c)                        The execution, delivery and performance by the
Purchaser and the Company of this Agreement, and the consummation of the
transactions contemplated by this Agreement, do not and will not (i) violate the
certificate of incorporation (or similar constituent document) or bylaws of the
Purchaser, (ii) violate any material agreement to which the Purchaser is a party
or by which the

 

1

--------------------------------------------------------------------------------


 

Purchaser or any of its property or assets is bound, or (iii) violate any law,
rule, regulation, judgment, injunction, order or decree applicable to the
Purchaser.

 

(d)                       There is no investment banker, broker, finder or other
intermediary which has been retained by, will be retained by or is authorized to
act on behalf of the Purchaser who might be entitled to any fee or commission
from the Company or the Purchaser upon consummation of the transactions
contemplated by this Agreement.

 

(e)                        (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Shares, including investments
in securities issued by the Company and comparable entities, and the Purchaser
has undertaken an independent analysis of the merits and the risks of an
investment in the Shares, based on the Purchaser’s own financial circumstances;
(ii) the Purchaser has had the opportunity to request, receive, review and
consider all information it deems relevant in making an informed decision to
purchase the Shares and to ask questions of, and receive answers from, the
Company concerning such information; (iii) the Purchaser is acquiring the Shares
in the ordinary course of its business and for its own account and with no
present intention of distributing any of such Shares or any arrangement or
understanding with any other persons regarding the distribution of such Shares;
(iv) the Purchaser will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares, nor will the Purchaser
engage in any short sale that results in a disposition of any of the Shares by
the Purchaser, except in compliance with the Securities Act of 1933, as amended
(the “Securities Act”), and the rules and regulations thereunder and any
applicable state securities laws; and (v) the Purchaser is an “accredited
investor” within the meaning of Rule 501 under the Securities Act.

 

(f)                         The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the rules and regulations
thereunder and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Shares.

 

(g)                        The Purchaser understands that nothing in the
Agreement or any other materials presented to the Purchaser in connection with
the purchase and sale of the Shares constitutes legal, tax or investment
advice.  The Purchaser has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.

 

--------------------------------------------------------------------------------


 

(h)                       The Purchaser understands that its investment in the
Shares involves a significant degree of risk, including a risk of total loss of
the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risks related to the Purchaser’s purchase of the Shares.

 

(i)                           The Purchaser understands that the Shares will be
“restricted securities” as such term is used in Rule 144 under the Securities
Act and will bear a restrictive legend restricting the transfer of such shares
in connection therewith.

 

SECTION 3.  Representations And Warranties Of The Company.  The Company
represents and warrants to the Purchaser, as of the date hereof and as of the
closing date that:

 

(a)                                 The execution, delivery and performance by
the Company of this Agreement, and the consummation of the transactions
contemplated hereby and thereby are within the powers of the Company and have
been or will have been duly authorized by all necessary action on the part of
the Company, and that this Agreement constitutes a valid and binding agreement
of the Company, enforceable in accordance with its terms, except (i) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
of general application affecting enforcement or creditors’ rights generally or
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

(b)                                 The execution, delivery and performance by
the Company of this Agreement and the consummation of the transactions
contemplated hereby require no order, license, consent, authorization or
approval of, or exemption by, or action by or in respect of, or notice to, or
filing or registration with, any governmental body, agency or official on the
part of the Company.

 

(c)                                  The execution, delivery and performance by
the Purchaser and the Company of this Agreement, and the consummation of the
transactions contemplated by this Agreement, do not and will not (i) violate the
certificate of incorporation or bylaws of the Company, (ii) violate any material
agreement to which the Company is a party or by which the Company or any of its
property or assets is bound, or (iii) violate any law, rule, regulation,
judgment, injunction, order or decree applicable to the Company.

 

(d)                                 The Shares, when issued upon payment of the
Purchase Price therefor in accordance herewith, will be duly and validly
authorized and issued, fully-paid and non-assessable.

 

(e)                                  There is no investment banker, broker,
finder or other intermediary which has been retained by, will be retained by or
is authorized to act on behalf of the Company who might be entitled to any fee
or commission from the Company or the Purchaser upon consummation of the
transactions contemplated by this Agreement.

 

--------------------------------------------------------------------------------


 

SECTION 4.  Survival; Indemnity.  The representations and warranties of the
parties hereto contained in this Agreement shall survive the consummation of the
transactions contemplated hereby.  The Purchaser and the Company agree to
indemnify and protect the other party, its employees, contractors, agents and
attorneys and its successors and assigns and hold them harmless from and against
any and all losses, liabilities, costs and expenses (including reasonable
attorneys’ fees) incurred as a result of the breach by the Purchaser or the
Company, as applicable, of any of its representations, warranties or covenants
contained in this Agreement.

 

SECTION 5.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

 

if to the Purchaser to:

 

Todd A. Brooks

1301 McKinney, Suite 2850

Houston, TX 77010

Fax: (713) 595-1919

Facsimile: (713) 595-1919

 

if to the Company to:

 

ZaZa Energy Corporation

1301 McKinney, Suite 2850

Houston, TX 77010

Fax: (713) 595-1919

Attention: Chief Financial Officer

 

with a copy to:

 

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, Texas 77002

Fax: 713-238-7111

Attention:  W. Mark Young

 

or to such other address or telecopy number and with such other copies as such
party may hereafter specify for the purpose of notice.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a business day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.

 

--------------------------------------------------------------------------------


 

SECTION 6.  Amendments and Waivers.  Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.  No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 7.  Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto.

 

SECTION 8.  Choice of Law and Venue.  Without regard to principles of conflicts
of law, this Agreement shall be construed and enforced in accordance with and
governed by the laws of the State of Texas. The Parties agree that venue shall
be in any state court or the United States District Court located in Houston,
Texas. Each party consents to the exclusive jurisdiction of such courts (and the
appellate courts thereof) and agrees not to commence any such Proceeding except
in such courts. Each party agrees not to assert (by way of motion, as a defense,
or otherwise), and hereby irrevocably and unconditionally waives in any such
Proceeding commenced in such court, any objection or claim that such party is
not subject personally to the jurisdiction of such court or that such Proceeding
has been brought in an inconvenient forum. If such courts refuse to exercise
jurisdiction hereunder, the Parties agree that such jurisdiction shall be proper
in any court in which jurisdiction may be obtained.

 

SECTION 9.  Waiver of Jury Trial.  EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (1) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (2) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY

 

--------------------------------------------------------------------------------


 

FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

SECTION 10.  Counterparts; Third Party Beneficiaries.  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.  No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.

 

SECTION 11.  Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter of this Agreement.

 

SECTION 12.  Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This Stock Purchase Agreement is executed as of the date first written above.

 

 

ZaZa Energy Corporation

 

 

 

 

 

By:

/s/ Ian H. Fay

 

 

Name:

Ian H. Fay

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

Todd A. Brooks

 

 

 

 

 

By:

/s/ Todd A. Brooks

 

--------------------------------------------------------------------------------